Exhibit 10.18 SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION Effective as of January 1, 2010, the following are the annual base salaries of the Chief Executive Officer and the four other most highly compensated executive officers of Schweitzer-Mauduit International, Inc.No named executive officer has an employment contract with the Company.The named executive officers participate in various compensation plans and other arrangements as described in the Company’s 2011 Proxy Statement. Chairman, CEO Executive Vive President, Finance and Strategic Planning Vice President, LIP Chief Operating Officer and Executive Vice President, Paper Business Executive Vice President, Reconstituted Tobacco Business 2010 Base Salary US$725,000 US$355,000 US$298,700 US$435,000 E303,575
